Title: Anonymous Description of Central College Board of Visitors Meeting, [5 May 1817], document 3 in a group of documents on The Founding of the University of Virginia: Central College, 1816–1819, 5 May 1817
From: Central College Board of Visitors
To: 


            
              
              5 May 1817
            
            “On Monday last, our court day in Charlottesville, we were gratified in seeing together, Mr. Jefferson, Mr. Madison and Mr. Monroe, the three most illustrious men of Virginia, and successive Presidents of the U. States. The presence of these gentlemen, two of whom have filled with distinguished ability and success, the first office in the gift of a free people, and have successively retired from their high stations, crowned with the gratitude and cheered by the applause of their country, and the other just elevated to the same distinction, and justifying the hopes and anticipations of his countrymen, by a life of ardent and sucessful devotion to the public good, excited feelings of grateful triumph. It was indeed a gratifying spectacle to the friends of free government—a practical commentary on our republican institutions, well calculated to refute the sophisters of arbitrary power, to silence the slanderers of popular government, and to correct the honest apprehensions and timid misgivings of its friends.  Contrasted with the tremendous vicissitudes by which power has been usurped and lost during thirty years in Europe, with the gloomy tragedies which have been acted, or are still acting, on that theatre of blood—the state of our happy country is a subject of just triumph and grateful acknowledgement—A view of our happy condition, and the feelings of gratitude rising in my bosom, in contemplating the miseries of other nations, and comparing our fortunate allotment with their’s, has hurried me beyond my usual moderation.  These reflections are not, however, altogether misplaced—much of our prosperity and happiness, under heaven, is owing to the freedom of our government, and the just and liberal policy of our administrations.—The presence of the three illustrious Citizens who have had for many years past an important concern in the management of the public affairs of our country, naturally excites panegyric on that popular form of government which enables the public to command such talents and virtues.
            
            “You may judge that our feelings of gratitude and pleasure, were encreased, when it was known that motives still directed to their country’s good, had brought them together—They are visitors of the “Central College,” lately established in this county—and, together with General Cocke, another of the visitors, met on Monday, for the first time, to commence its organization. They proceeded to purchase two hundred acres of land, upon which they have fixed the scite for the College, upon a beautiful and commanding eminence, about one mile from the town, and to determine upon the erection of a building, which tho’  comparatively small, is intended hereafter as their funds increase, to form a  part of a more extensive establishment  upon a plan which may be enlarged or curtailed without deranging its order or beauty—It is contemplated to increase the funds, in the first place, by a lottery already authorised by law, and secondly, by subscriptions throughout the middle section of the state. From the central position of the College, from the remarkable healthiness of the country around it, and especially from the character of its visitors who seem to have espoused its interest with a zeal and enthusiasm that nothing can baffle—great reliance I think may be placed upon this scheme for its advancement. It is hoped too that the Legislature in its contemplated scheme of public seminaries will not overlook this rising institution, which if properly endowed, and under the auspices of its present visitors, would bid fair to rival the first establishment of the kind in the Union.”
          